UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2302


SAMUEL L. SMITH; SARAH A. SMITH,

                    Plaintiffs - Appellants,

             v.

PROGRESSIVE INSURANCE COMPANY; STATE FARM LIFE GROUP;
NATIONWIDE MUTUAL INSURANCE COMPANY; CARL NICHOLAS
WALKER; LAKETIA NATISHA BOYD; LUCILLE B. WALKER,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Henry M. Herlong, Jr., Senior District Judge. (1:17-cv-01767-HMH)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel L. Smith, Sarah A. Smith, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel L. Smith and Sarah A. Smith appeal the district court’s order dismissing

their civil complaint for lack of subject matter jurisdiction. The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate

judge recommended that relief be denied and advised the Smiths that failure to file timely

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). The

Smiths have waived appellate review by failing to file specific objections after receiving

proper notice. Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2